Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest all of the limitations of the claimed invention including a method of processing a slider:
in regard to claim 9, with the limitations of ceasing the lapping operation at least partially based upon the measurement of a predetermined electrical resistance of the electrical lapping guide; and after the lapping operation is ceased, electrically connecting the electrical lapping guide bond pads to a pair of transducer device control conductors so that a transducer device connected with the pair of electrical lapping guide bond pads can be controlled;
in regard to claim 19, with the limitations of ceasing the lapping operation at least partially based upon the measurement of a predetermined electrical resistance of the electrical lapping guide; and after the lapping operation is ceased, electrically connecting the electrical lapping guide bond pad to a first transducer device control conductor so that a first transducer device connected with the electrical lapping guide bond pad can be controlled, wherein during the lapping step one electrical lapping guide bond pad of a first pair of electrical lapping guide bond pads and another electrical lapping guide bond pad of a second pair of electrical lapping guide bond pads are electrically connected with the first transducer;


Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on M-F: 8AM-4PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
February 10, 2021